Matter of Marszalek v Stanford (2017 NY Slip Op 05823)





Matter of Marszalek v Stanford


2017 NY Slip Op 05823


Decided on July 26, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 26, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JEFFREY A. COHEN
COLLEEN D. DUFFY
FRANCESCA E. CONNOLLY, JJ.


2016-04545
 (Index No. 1936/15)

[*1]In the Matter of Mark Marszalek, appellant,
vTina Stanford, etc., respondent.


Mark Marszalek, Otisville, NY, appellant pro se.
Eric T. Schneiderman, Attorney General, New York, NY (Michael S. Belohlavek and David Lawrence III of counsel), for respondent.

DECISION & ORDER
In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Board of Parole dated June 1, 2015, which, after a hearing, denied the petitioner's application to be released on parole, the petitioner appeals, as limited by his brief, from so much of an order and judgment (one paper) of the Supreme Court, Putnam County (Marx, J.), entered March 22, 2016, as, in effect, denied the petition and dismissed the proceeding.
ORDERED that the order and judgment is affirmed insofar as appealed from, without costs or disbursements.
Judicial review of a determination of the New York State Board of Parole (hereinafter the Parole Board) is narrowly circumscribed (see Matter of Briguglio v New York State Bd. of Parole, 24 NY2d 21, 29; Matter of Esquilin v New York State Bd. of Parole, 144 AD3d 797, 797; Matter of Hardwick v Dennison, 43 AD3d 406, 407; Matter of Rhoden v New York State Div. of Parole, 270 AD2d 550, 551). A Parole Board determination to deny an early release may be set aside only where it evinces "irrationality bordering on impropriety" (Matter of Russo v New York State Bd. of Parole, 50 NY2d 69, 77; see Mater of Silmon v Travis, 95NY2d 470, 476). Further, while the Parole Board is required to consider the relevant statutory factors (see Executive Law § 259-i[2][c]) in reaching its determination, it is not required to address each factor in its decision or accord all of the factors equal weight (see Matter of LeGeros v New York State Bd. of Parole, 139 AD3d 1068, 1069; Matter of Thomches v Evans, 108 AD3d 724; Matter of Samuel v Alexander, 69 AD3d 861, 862). In this case, the hearing record and the text of the subject determination establish that the requisite factors were properly considered by the respondent.
Since the petitioner failed to sustain his burden of demonstrating that the challenged determination was irrational, the Supreme Court correctly, in effect, denied the petition and dismissed the proceeding (see Matter of Marszalek v Stanford, 124 AD3d 665; Matter of Thomches v Evans, 108 AD3d at 724-725; Matter of Samuel v Alexander, 69 AD3d at 862; Matter of Hardwick v Dennison, 43 AD3d at 407).
DILLON, J.P., COHEN, DUFFY and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court